Citation Nr: 0101694	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to service connection for a left ankle 
disorder, claimed as secondary to service-connected right 
ankle disability.

2.  Entitlement to an increased evaluation in excess of 20 
percent for a right ankle sprain with minimal osteoarthritis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from March 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating action by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On page 10 of its September 1998 decision, the Board observed 
that a private physician's statement, indicating that the 
veteran was "100 percent" disabled by virtue of his 
service-connected disability, served to raise inferred issues 
of entitlement to an extraschedular disability rating under 
38 C.F.R. § 3.321 and/or entitlement to a total rating based 
upon individual unemployability (TDIU) due to service-
connected disabilities .  Since those issues could not be 
adjudicated by the Board in the first instance, they were, 
accordingly, referred to the RO for appropriate action, with 
citation to Bernard v. Brown, 4 Vet. App. 384 (1993); and 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

In a July 9, 1999 letter, the RO notified the veteran that he 
may be entitled to compensation at the 100 percent rate, 
based upon his inability to secure and follow substantially 
gainful employment because of his service-connected 
disabilities.  The RO furnished the veteran a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, for application.  On July 22, 1999, the 
veteran submitted a completed VA Form 21-8940, thereby 
initiating a claim for TDIU.  The record discloses that the 
RO attempted to contact the veteran's former employer, but 
that the RO's correspondence was returned as undeliverable.  
In September 1999, the RO asked the veteran to provide 
information from that former employer.  This case was 
certified for transfer to the Board in November 1999, without 
any indication of further development on the TDIU claim.

Notably, in an appealed claim for an increased rating, the 
Board has jurisdiction to consider the issue of entitlement 
to TDIU, when that issue is raised, either by assertion or 
reasonably indicated by the evidence, even though the RO did 
not expressly address the issues.  See VAOPGCPREC 6-96, 61 
Fed. Reg. 66749 (1996); Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
However, the question of TDIU entitlement may be considered a 
component of an appealed increased rating claim only if the 
TDIU claim is based solely upon the disability or 
disabilities, which are the subject of the increased rating 
claim.  VAOPGCPREC 6-96.  The veteran in this case contends, 
as seen in his VA Form 21-8940 and otherwise in the record, 
that the problems with his "ankles" are the reason for his 
inability to work.  The veteran has yet to establish 
entitlement to service connection a left ankle disorder, and, 
as such, service connection is not in effect for the left 
ankle.  Because the veteran's allegations concerning his 
difficulty with maintaining employment include a non-service 
connected disability, the Board concludes that it does not 
have jurisdiction to address the issue of entitlement to a 
TDIU.  See VAOPGCPREC 6-96.

Accordingly, the issue of entitlement to a TDIU, which has 
neither been procedurally prepared nor certified for 
appellate review, and is otherwise not properly before the 
Board at this time, is again referred to the RO for further 
consideration and appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995).


REMAND

Considering first the claim for increase, the Board observes 
that in October 1964, service connection was granted for 
residuals of a right ankle sprain, and a zero 
(noncompensable) evaluation was assigned.  Currently, the 
service-connected right ankle disability is recharacterized 
as a sprain of the right ankle with minimal osteoarthritis, 
evaluated as 20 percent disabling.

In September 1998, the Board entered a decision, which denied 
an evaluation in excess of 20 percent for the right ankle 
disability.  As indicated in the introduction to this remand, 
the Board also discussed in its 1998 decision whether it 
could consider the veteran's entitlement to an extraschedular 
disability rating under 38 C.F.R. § 3.321, in the first 
instance; and the Board ultimately referred that issue to the 
RO pursuant to Bernard and Floyd, both supra.

VA regulations provide that to accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service connected disabilities may be assigned.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2000).

In that regard, in a March 1999 statement, the veteran 
indicated, among other things, that he wanted to pursue the 
issue of entitlement to an extraschedular evaluation under 
38 C.F.R. §§ 3.321, as a component of his claim for an 
increased evaluation.  See VAOPGCPREC 6-96.  However, the 
record does not reflect that the RO considered the issue of 
whether the veteran had met the criteria for submission to 
the Chief Benefits Director, or the Director of Compensation 
and Pension Service, for an assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The United States 
Court of Appeals for Veterans Claims ("the Court") has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Thus, the Board is of 
the opinion that the evidence of record seems to suggest that 
the veteran's service-connected right ankle disability may 
have resulted in marked interference with employment.  
Accordingly, the Board determines that remand to the RO for 
consideration of the issue of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) (1), as a part of his claim for an 
increased evaluation for the service-connected right ankle 
disability, is warranted based on the evidentiary record in 
this case.  See VAOPGCPREC 6-96.

Next, the Board notes that the most recent VA outpatient 
treatment records show that the veteran was seen in August 
1998, October 1998, December 1998, and February 1999 for 
chronic pain both ankles, as well as for other ailments.  In 
May and June 1999, the veteran underwent VA examinations for 
the joints.  On each occasion, the examiner noted that the 
veteran's claims folder was not available for review.  In the 
May 1999 examination report, the examiner remarked that it 
would be of great assistance to have some service medical 
records to evaluate, with regard to the history of the 
veteran's injury.  The same examiner saw the veteran in June 
1999, and he remarked again that no service medical records 
were available.  Thus, the Board finds that a medical 
examination, to include review of the claims file, is 
necessary to make a decision on the claim for increased 
evaluation for the right ankle disability.

Secondly, in reviewing the claim for entitlement to secondary 
service connection for a left ankle disorder, the following 
additional factual background is provided.  The record 
discloses that the veteran fell off of a ladder in April 
1976, and his subsequent claim for service connection 
concerning problems including with the left ankle was denied 
in a September 1976 rating decision, and confirmed in a May 
1977 Board decision.  The claim currently before the Board is 
a new claim for entitlement to service connection for a left 
ankle disability, based upon secondary service connection 
under 38 C.F.R. § 3.310(a).  See Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) 
(Where a provision of law or regulation creates a new basis 
of entitlement to benefits, a claim of entitlement under such 
law or regulation is a claim separate and distinct from a 
claim previously and finally denied).

In a November 1999 statement, the representative argued that 
the veteran's last VA examination(s) (in May and June 1999) 
were inadequate because the claims folder was unavailable to 
the examiner, no service medical records were provided for 
review by the examiner, and because no opinion was rendered 
by the examiner as to whether the veteran has a left ankle 
disorder secondary to his right ankle disability.  

In that regard, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Indeed in this case, as seen in the September 1999 Statement 
of the Case, the RO based its denial of the veteran's claim 
for secondary service connection for the left ankle on the 
fact that there was no corresponding medical evidence/opinion 
showing that there is a relationship between the veteran's 
alleged current left ankle disorder and his service-connected 
right ankle disability.  Because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand on this issue of secondary service connection is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For example, additional development sought by the Board in 
this remand includes getting a medical opinion concerning the 
alleged relationship between the veteran's service connected 
right ankle disability and his nonservice-connected left 
ankle. 

Accordingly, this case is REMANDED for the following:

1. The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his right ankle 
sprain with minimal osteoarthritis, and a 
left ankle disorder.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO is unable to obtain 
any of the medical records indicated by 
the veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current level of severity of his service-
connected right ankle disability; and to 
determine whether the right ankle 
disability has caused the veteran's 
alleged left ankle disability.  The 
claims folder, and service medical 
records, must be made available to the 
examiner for review in conjunction with 
these evaluations.  All indicated 
diagnostic tests, and range of motion 
studies, are to be performed, and the 
examiner is asked to 1) again comment on 
the veteran's functional impairment due 
to his right ankle disability, and 2) 
opine whether the veteran has a current 
left ankle disability which resulted from 
his service-connected right ankle 
disability.  

3.  The RO should again request the 
veteran to provide an employment history 
including attendance records from his 
employers, medical disability slips, tax 
records and any other evidence which 
would reflect the periods he was unable 
to, or was terminated from work due to 
his service- connected right ankle 
disability.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the United 
States Court of Appeals for Veterans 
Claims.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  Where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

6.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for a left ankle 
disorder, claimed as secondary to 
service-connected right ankle disability; 
and entitlement to an increased 
evaluation in excess of 20 percent for a 
right ankle sprain with minimal 
osteoarthritis, to include consideration 
of the provisions of 38 C.F.R. 
§ 3.321(b)(1).

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
veteran need take no action until otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


